                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                              Case No. 18-CR-154

VAN MAYES,

                       Defendant.


                            GOVERNMENT’S MOTION TO SEAL


       NOW COMES the United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Christopher J. Ladwig, Assistant United

States Attorney for said district, and hereby moves the Court, pursuant to Rule 79(d) of the General

Local Rules of the United States District Court for the Eastern District of Wisconsin, for an order

sealing the government’s Response to (Defendant’s Motion and) Order to Seal filed on September

24, 2019, in the above-named case until further order of this Court.

       As a basis for said motion, the government relies upon the facts and circumstances

described in said motion.

       Respectfully submitted this 24th day of September, 2019, at Milwaukee, Wisconsin.

                                                     Respectfully submitted,

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney


                                              By:    /s/ Christopher J. Ladwig
                                                     CHRISTOPHER J. LADWIG
                                                     Assistant United States Attorney




       Case 2:18-cr-00154-PP-WED Filed 09/24/19 Page 1 of 1 Document 58
